             Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 1 of 6



December 6, 2019

The Honorable George B. Daniels
United States District Court for the Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007

           RE:       Pre-Motion Discovery Conference in State of New York, et al. v. U.S. Dep’t of
                     Homeland Security, et al., 19-cv-7777 (GBD) (“State of New York”); Make the
                     Road New York, et al. v. Ken Cuccinelli, et al., 19-cv-7993 (GBD) (“MRNY”).

Dear Judge Daniels:

                Plaintiffs in these actions respectfully submit this letter motion, pursuant to Local
Rule 37.2, to request a pre-motion discovery conference at the Court’s earliest convenience to
resolve disputes concerning plaintiffs’ right to take discovery on their claims under the equal
protection guarantee of the Fifth Amendment.1 The parties held a conference under Fed. R. Civ.
P. 26(f) on November 22, 2019, and were unable to resolve this dispute.

                Plaintiffs allege that the challenged rule, Inadmissibility on Public Charge
Grounds, 84 Fed. Reg. 41,292 (Aug. 14, 2019) (the “Rule”), violates the equal protection
guarantee of the Fifth Amendment because it is motivated by animus against nonwhite
immigrants. MRNY Compl. ¶¶ 201–39; Governmental Pls.’ Compl. ¶¶ 174–78. In granting the
MRNY plaintiffs’ motion for a preliminary injunction, the Court held that plaintiffs are likely to
succeed on the merits of that claim. MRNY Op. at 20–21. (The State of New York plaintiffs
moved for a preliminary injunction on other grounds, and the Court accordingly had no occasion
to address their Equal Protection claim.)

                 Defendants asserted during the Rule 26(f) conference that, because plaintiffs also
assert claims arising under the Administrative Procedure Act (“APA”), plaintiffs are not entitled
to fact discovery on any of their claims in this matter, including their Fifth Amendment claims.
Defendants reiterated this position in their recent motion for a stay of all proceedings in these
matters pending appeal, asserting without argument or support that “[t]his is an APA record-
review case . . . and extra-record discovery is impermissible.” MRNY ECF No. 158 at 5.
(Plaintiffs intend to respond separately to defendants’ stay motion.)

               Defendants’ position is contrary to law, irrational, and fundamentally unfair, and
should be rejected.

                Plaintiffs’ equal protection claims are subject to review under the standard
articulated in Village of Arlington Heights v. Metropolitan Housing Development Corporation,
429 U.S. 252 (1977), which requires a “sensitive inquiry into such circumstantial and direct
evidence of intent as may be available,” Hayden v. Paterson, 594 F.3d 150, 163 (2d Cir. 2010).
Applying the Arlington Heights standard entails a close examination of the facts concerning the
challenged government action, including “the impact of the [challenged] official action,” the

1
    Plaintiffs have filed identical letters on both of the above-referenced dockets.

                                                              1
          Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 2 of 6



historical background of the action, “contemporary statements by members of the
decisionmaking body,” and “the specific sequence of events leading up to the challenged
decision.” Arlington Heights, 429 U.S. at 267–68.

                Such a fact-specific inquiry requires discovery regarding each of the relevant
factors to “smoke out” discriminatory purpose. New York v. U.S. Dep’t of Commerce, 351 F.
Supp. 3d 502, 668–69 (S.D.N.Y. 2019), aff’d in relevant part sub nom., 139 S. Ct. 2551 (2019).
Thus, cases involving Arlington Heights scrutiny routinely involve discovery addressed to those
issues. See, e.g., Floyd v. City of New York, 959 F. Supp. 2d 540 (S.D.N.Y. 2013) (considering
voluminous evidence, including defendants’ internal documents, depositions, and trial testimony,
in enjoining New York City’s stop-and-frisk program under an Arlington Heights analysis).

                In this case, plaintiffs are entitled to discovery to support their allegation that the
Rule is motivated by animus against nonwhite immigrants. For example, the complaints detail
voluminous expressions of racial and ethnic animus by officials who drove and drafted the Rule.
MRNY Compl. ¶¶ 201–34; Governmental Pls.’ Compl. ¶¶ 174–178. Defendants do not dispute
that the alleged statements were made, but have asserted instead that the statements are
“disconnected from the Rule” and that plaintiffs’ allegations of animus are “based on
speculation.” PI Opp. Br., MRNY ECF No. 129 at 35–36. It is plainly not the case that
statements attacking the family-based petition process and targeting immigrants who receive
“welfare” are disconnected from the Rule. See, e.g., MRNY Compl. ¶¶ 213–22. But in any case,
defendants’ assertions highlight the need for discovery into whether the animus expressed by the
Rule’s proponents and drafters were motivating factors for the Rule. Plaintiffs are similarly
entitled to pursue discovery relevant to other Arlington Heights factors, such as the Rule’s
origins in a nativist think tank, the pressure from the White House to speed publication, and the
sudden resignations or replacements of agency heads responsible for the Rule. See MRNY
Compl. ¶¶ 8, 223–33.2

                The need for discovery would not be lessened if, as defendants erroneously
contend, plaintiffs’ constitutional claims are subject to review, not by Arlington Heights, but
under the more lenient rational basis standard. First, it is clear that heightened scrutiny applies to
actions by the immigration service when applied to those who reside in United States, including
noncitizens subject to the Rule. Morales-Santana v. Sessions, 137 S. Ct. 1678, 1689–90 (2017)
(holding that heightened scrutiny applies to gender-based classifications in INA’s citizenship
provisions). But even when government action is subject to rational basis review, direct
evidence of animus gives rise to a constitutional violation. See Romer v. Evans, 517 U.S. 620,
632 (1996). Accordingly, discovery into the animus motivating the Rule is necessary and
appropriate even if plaintiffs’ constitutional claims were subject to rational basis review. See,

2
  These allegations would similarly justify discovery on plaintiffs’ APA claims. See Sokaogon Chippewa Cmty. v.
Babbitt, 961 F. Supp. 1276, 1280 (W.D. Wis. 1997) (“If there are adequate grounds to suspect that an agency
decision was tainted by improper political pressure, courts have a responsibility to bring out the truth of the
matter.”); see also Tummino v. Torti, 603 F. Supp. 2d 519, 544–45 (E.D.N.Y. 2009) (noting that “the mere existence
of ‘extraneous pressure’ from the White House or other political quarters would render [the agency’s] decision
invalid” under the APA) (quoting D.C. Fed’n of Civic Ass’ns v. Volpe, 459 F.2d 1231, 1248–49) (D.C. Cir. 1971).
Plaintiffs reserve the right to seek at a later date to supplement the administrative record, or discovery beyond the
administrative record on their APA claims. See Nat’l Audubon Soc. v. Hoffman, 132 F.3d 7, 14 (2d Cir. 1997).
Plaintiffs received the administrative record on November 26, 2019, and are in the process of reviewing it.

                                                         2
          Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 3 of 6



e.g., Pugiliese v. Long Island R.R., No. 01 CV 7174 (NGG), 2006 WL 2689600, at *1, *8–10
(E.D.N.Y. Sept. 19, 2006) (denying certain defendants’ motion for summary judgment on equal
protection claims subject to rational basis review, based in part on evidence adduced through
discovery).

                Defendants’ contention that, because plaintiffs have pleaded claims under the
APA, which are generally limited to review of the administrative record, plaintiffs should also be
denied discovery on their Equal Protection claims makes no sense. Had plaintiffs asserted only
constitutional claims, there could be no argument that they are not entitled to discovery on that
claim. The mere fact that plaintiffs have also asserted claims under the APA cannot justify
precluding discovery on their independent constitutional claims.

               Similar efforts to block discovery on constitutional claims in claims challenging
government action have been explicitly rejected by several courts in this Circuit. In Department
of Commerce, for example—which, like this case, involved claims under both the APA and the
equal protection guarantee of the Fifth Amendment—Judge Furman explained:

         [T]he Court should be able to consider evidence outside the Administrative Record
         designated by the agency and submitted to the Court when evaluating Plaintiffs’
         equal protection claim. Indeed, it would be nearly impossible to “smoke out”
         discriminatory purpose if “litigants and courts evaluating whether government
         actors have engaged in invidious discrimination cannot look beyond the record that
         those very decisionmakers may have carefully curated to exclude evidence of their
         true ‘intent’ and ‘purpose.’” Moreover, such a limited inquiry would prevent the
         Court from conducting the more expansive and searching inquiry into
         “circumstantial and direct evidence of intent” that Arlington Heights requires.

351 F. Supp. 3d at 667 (quoting earlier decision in same case).3 See also Saget v. Trump, 375 F.
Supp. 3d 280, 368 (E.D.N.Y. 2019) (rejecting defendants’ argument that “the Court should limit
its review of all Plaintiffs’ claims, including its constitutional claims, to the administrative
record” because “[t]o constrain judicial review in such a way and to adopt the Government’s
view is inapposite to the Court’s responsibility to ‘smoke out’ unconstitutional government
conduct under the [Arlington Heights] doctrine”); New York v. U.S. Dep’t of Health & Human
Services, No. 19 Civ. 4676 (PAE), 2019 WL 3531960, at *5 (S.D.N.Y. Aug. 2, 2019) (noting
that evidence outside the administrative record could bear on plaintiffs’ constitutional claims);
Janfeshan v. U.S. Customs & Border Prot., No. 16 Civ. 6915, 2017 WL 3972461, at *10, *13
(E.D.N.Y. Aug. 21, 2017) (where plaintiffs brought APA and intentional discrimination claim
against a federal agency, ordering case to proceed to discovery on intentional discrimination

3
  In related litigation, defendants cited the Supreme Court’s decision in Department of Commerce in arguing that
discovery should not be permitted on constitutional claims absent a “strong showing of bad faith or improper
behavior.” E.g., Defendants’ Mot. to Modify Scheduling Order, Mayor & City Council of Baltimore v. Trump, No.
18-cv-3636-SAG, ECF No. 75-1 at 2 (D. Md. Nov. 18, 2019). But the Supreme Court’s decision makes clear that it
considered solely the propriety of extra-record discovery pursuant to plaintiffs’ APA claims, not their constitutional
claims; indeed, the district court had previously ruled in defendants’ favor on plaintiffs’ constitutional claims, and
those claims were not briefed by the parties or before the Supreme Court. See Dep’t of Commerce v. New York, –––
U.S. ––––, 139 S. Ct. 2551, 2574 (2019). See also id. at 2569 n.4 (J. Thomas concurring in part, dissenting in part)
(explaining that the decision did not encompass “a claim that information outside the administrative record calls into
question the legality of an agency action based on an unstated, unlawful bias or motivation”).

                                                          3
          Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 4 of 6



claim). The courts in Department of Commerce and Saget considered documentary evidence as
well as deposition transcripts and live testimony in ruling on equal protection after trial,
Department of Commerce, 351 F. Supp. 3d at 670, and on a motion for preliminary injunction,
Saget, 375 F. Supp. 3d at 369–74.

               Finally, denying plaintiffs the opportunity to take discovery on their constitutional
claims would be fundamentally unfair. The fact-based assessment of animus under Arlington
Heights or the rational basis standard focuses on information that to a large extent is exclusively
in the defendants’ possession. It would be unjust to preclude plaintiffs from seeking discovery
needed to establish those claims, and instead to limit admissible evidence of discriminatory
purpose to the administrative record curated by the very people accused of wrongdoing. See
Dep’t of Commerce, 345 F. Supp. 3d at 451–52.4

               Accordingly, plaintiffs respectfully request that the Court schedule a pre-motion
conference at which plaintiffs will seek an order permitting plaintiffs to conduct discovery on
their Fifth Amendment claims.


                                              Respectfully submitted,

                                              By: /s/ Jonathan H. Hurwitz


                                              PAUL, WEISS, RIFKIND, WHARTON &
                                              GARRISON LLP
                                              Andrew J. Ehrlich
                                              Jonathan H. Hurwitz
                                              Elana R. Beale
                                              Robert J. O’Loughlin
                                              Daniel S. Sinnreich
                                              Amy K. Bowles




                                              1285 Avenue of the Americas

4
  To the extent that defendants seek to withhold discovery materials on the basis of privilege, the Court should order
defendants to produce a privilege log. During the parties’ Rule 26 conference, defendants acknowledged excluding
documents reflecting their deliberations from the administrative record pursuant to the deliberative process
privilege. But that privilege does not does not apply at all where “the party’s cause of action is directed at the
government’s intent in rendering its policy decision,” Children First v. Martinez, No. 04-CV-0927, 2007 WL
4344915 at *7 (N.D.N.Y. Dec. 10, 2007), and thus “the deliberative or decisionmaking process is the ‘central
issue,’” In re Delphi Corp., 276 F.R.D. 81, 85 (S.D.N.Y. 2011). “The historical and overwhelming consensus and
body of law within the Second Circuit is that when the decision-making process itself is the subject of the litigation,
the deliberative process privilege cannot be a bar to discovery.” Children First, 2007 WL 4344915, at *7 (citing
cases). In any event, to the extent that this Court permits discovery to proceed, defendants must properly log any
documents withheld on the basis of privilege. See Fed. R. Civ. P. 26(b)(5).

                                                           4
Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 5 of 6



                      New York, New York 10019-6064
                      (212) 373-3000
                      aehrlich@paulweiss.com
                      jhurwitz@paulweiss.com
                      ebeale@paulweiss.com
                      roloughlin@paulweiss.com
                      dsinnreich@paulweiss.com
                      abowles@paulweiss.com


                      CENTER FOR CONSTITUTIONAL RIGHTS
                      Ghita Schwarz
                      Brittany Thomas
                      Baher Azmy

                      666 Broadway
                      7th Floor
                      New York, New York 10012
                      (212) 614-6445
                      gschwarz@ccrjustice.org
                      bthomas@ccrjustice.org
                      bazmy@ccrjustice.org


                      THE LEGAL AID SOCIETY
                      Susan E. Welber, Staff Attorney, Law Reform Unit
                      Kathleen Kelleher, Staff Attorney, Law Reform Unit
                      Susan Cameron, Supervising Attorney, Law Reform Unit
                      Hasan Shafiqullah, Attorney-in-Charge, Immigration Law
                      Unit

                      199 Water Street, 3rd Floor
                      New York, New York 10038
                      (212) 577-3320
                      sewelber@legal-aid.org
                      kkelleher@legal-aid.org
                      scameron@legal-aid.org
                      hhshafiqullah@legal-aid.org


                      Attorneys for Plaintiffs Make the Road New York, African
                      Services Committee, Asian American Federation, Catholic
                      Charities Community Services (Archdiocese of New York),
                      and Catholic Legal Immigration Network, Inc.


                      LETITIA JAMES

                                5
Case 1:19-cv-07777-GBD Document 125 Filed 12/06/19 Page 6 of 6



                      Attorney General of the State of New York

                      By: /s/ Elena Goldstein
                      Elena Goldstein, Deputy Bureau Chief, Civil Rights
                      Matthew Colangelo
                        Chief Counsel for Federal Initiatives
                      Ming-Qi Chu, Section Chief, Labor Bureau
                      Amanda Meyer, Assistant Attorney General
                      Abigail Rosner, Assistant Attorney General
                      Office of the New York State Attorney General
                      New York, New York 10005
                      Phone: (212) 416-6201
                      elena.goldstein@ag.ny.gov

                      Attorneys for the State of New York




                                6
